Exhibit 24(b)(13) POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Investment Company Act of 1940 and/or the Securities Act of 1933 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Voya Retirement Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: Brian H. Buckley, J. Neil McMurdie, Megan A. Huddleston, Julie Rockmore and Justin Smith REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-34370 033-75988 033-79122 333-105479 333-134760 333-203619 033-61897 033-75992 033-81216 333-109622 333-153730 333-203643 033-64277 033-75996 333-01107 333-109860 333-162593 333-203644 033-75248 033-75998 333-09515 333-129091 333-167182 333-203645 033-75962 033-76002 333-27337 333-130822 333-167680 333-203646 033-75974 033-76004 333-56297 333-130825 333-200435 333-207045 033-75980 033-76018 333-72079 333-130826 333-203610 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02512 811-02513 811-04536 811-05906 811-08582 I hereby ratify and confirm on this 5th day of November, 2015, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ C. Landon Cobb, Jr. C. Landon Cobb, Jr., Senior Vice President and Chief Accounting Officer STATEMENT OF WITNESS On the date written above, the principal declared to me in my presence that this instrument is his general durable power of attorney and that he had willingly signed or directed another to sign for him, and that he executed it as his free and voluntary act for the purposes therein expressed. /s/ Tia Williams Signature of Witness #1 Tia Williams Printed or typed name of Witness #1 Voya Financial, 5780 Powers Ferry Rd. NW Address of Witness #1 Atlanta, GA 30327 /s/ Wendy Waterman Signature of Witness #2 Wendy Waterman Printed or typed name of Witness #2 Voya Financial, 5780 Powers Ferry Road, NW Address of Witness #2 Atlanta, GA 30327 SIGNATURES As required by the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant, Variable Annuity Account C of Voya Retirement Insurance and Annuity Company, has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Windsor, State of Connecticut, on the 21st day of September, 2015. VARIABLE ANNUITY ACCOUNT C OF VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY (Registrant) By: VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY (Depositor) By: /s/Charles P. Nelson Charles P. Nelson President (principal executive officer) As required by the Securities Act of 1933, and the Investment Company Act of 1940, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Each person whose signature appears below hereby constitutes and appoints J. Neil McMurdie, Julie E. Rockmore, Megan A. Huddleston, Justin Smith and Brian H. Buckley, and each of them individually, such person’s true and lawful attorneys and agents with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign for such person and in such person’s name and capacity indicated below, any and all amendments to this Registration Statement, hereby ratifying and confirming such person’s signatures as it may be signed by said attorneys to any and all amendments (pre-effective and post-effective amendments). Signature Title Date /s/Charles P. Nelson Director and President ) September 18, 2015 Charles P. Nelson (principal executive officer) ) ) /s/Francis G. O’Neill Senior Vice President and Chief Financial Officer ) September 10, 2015 Francis G. O’Neill (principal financial officer) ) ) /s/Joseph D. Horan Senior Vice President and Chief Accounting Officer ) September 11, 2015 Joseph D. Horan (principal accounting officer) ) ) /s/Alain M. Karaoglan Director ) September 16, 2015 Alain M. Karaoglan ) /s/Rodney O. Martin, Jr. Director ) September 16, 2015 Rodney O. Martin, Jr. ) ) /s/Chetlur S. Ragavan Director ) September 10, 2015 Chetlur S. Ragavan ) ) /s/Michael S. Smith Director ) September 14, 2015 Michael S. Smith ) ) /s/Ewout L. Steenbergen Director ) September 16, 2015 Ewout L. Steenbergen ) Attested and subscribed in the presence of the principal and subsequent to the principal subscribing same: First Witness signs: /s/Morgana Q. Sanchez Second Witness Signs: /s/Michelle M. Matarazzo Printed name of witness: Morgana Q. Sanchez Printed name of witness: Michelle M. Matarazzo State of Connecticut) County of Hartford ) ss: at Windsor on September 18, 2015. Personally Appeared Charles P. Nelson, Signer and Sealer of the foregoing instrument, and acknowledged the same to be his free act and deed, before me. /s/Mary L. Grimaldi Notary Public Mary L. Grimaldi Notary Public, State of Connecticut Commission Expires 11/30/15 Attested and subscribed in the presence of the principal and subsequent to the principal subscribing same: First Witness signs: /s/Denise Nowakowski Second Witness Signs: /s/John W. Vellturo, Jr. Printed name of witness: Denise Nowakowski Printed name of witness: John W. Vellturo, Jr. State of Connecticut) County of Hartford ) ss: at Windsor on September 10, 2015. Personally Appeared Francis G. O’Neill, Signer and Sealer of the foregoing instrument, and acknowledged the same to be his free act and deed, before me. /s/Sheila P. Rivera Notary Public Sheila P. Rivera Notary Public, State of Connecticut Commission Expires 1/31/2019 STATEMENT OF WITNESS On the date written above, the principal declared to me in my presence that this instrument is his general durable power of attorney and that he had willingly signed or directed another to sign for him, and that he executed it as his free and voluntary act for the purposes therein expressed. /s/Matthew K. Duffy Signature of Witness #1 Matthew K. Duffy Printed or typed name of Witness #1 Voya Financial, 5780 Powers Ferry Rd. NW Address of Witness #1 Atlanta, GA 30327 /s/Wendy Waterman Signature of Witness #2 Wendy Waterman Printed or typed name of Witness #2 Voya Financial, 5780 Powers Ferry Road, NW Address of Witness #2 Atlanta, GA 30327 State of New York County of New York On the 16th day of September in the year 2015, before me, the undersigned, personally appeared Alain M.
